EXHIBIT 10.16
 
AMENDMENT NUMBER 1
TO THE
OCCIDENTAL PETROLEUM CORPORATION
SUPPLEMENTAL RETIREMENT PLAN II
Effective as of January 1, 2005
Amended and Restated as of November 1, 2008
 
 
The Occidental Petroleum Corporation Supplemental Retirement Plan II (Effective
as of January 1, 2005 Amended and Restated as of November 1, 2008) (“Plan”) is
hereby amended effective as of March 1, 2009 (unless a different effective date
is specified) as follows:
 
1.
Section 2.1(e)(1), relating to the definition of “Base Pay of Record,” is
amended in its entirety to read as follows:
         
(1)
Base Pay of Record does not include:
           
(A)
Bonuses, incentives, overtime, shift differential, and overseas differentials;
           
(B)
Reimbursement for expenses or allowances, including automobile allowances and
moving allowances;
           
(C)
Any amount contributed by the Employer (other than pretax deferrals under the
Savings Plan and any amounts contributed pursuant to the Occidental Petroleum
Flexible Spending Accounts Plan, as amended from time to time) to any qualified
plan or plan of deferred compensation;
           
(D)
Any amount paid by an Employer for other fringe benefits, such as health and
hospitalization, and group life insurance benefits, or perquisites; and
           
(E)
Allowances paid during furlough and, for purposes of subsection (2)(F), such
furloughs shall not be treated as paid leaves of absence.
       
2.
Except as amended above, the Plan as in effect prior to this amendment shall
continue unchanged.

 
* * * * * * *
 

 
 
 
 

In Witness Whereof, the Company has caused this amendment to be adopted on its
behalf by the unanimous action of the Pension and Retirement Plan Administrative
Committee this ____ day of _______________, 2009.
 
 

 
Occidental Petroleum Corporation
   
Pension and Retirement Plan
   
Administrative Committee
                           
Martin A. Cozyn
                                 
James M. Lienert
                                 
Laura B. Reider
                                 
Daniel S. Watts
 


